Citation Nr: 0736896	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  03-07 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE


Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a prescription drug reaction. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1972 to August 1975.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Boise Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In November 2003 and January 2004, the Board 
remanded the claim for further development.  In July 2007, 
the case was referred for an independent medical expert 
opinion.


FINDINGS OF FACT

The medical evidence of record demonstrates that the 
veteran's residuals of a prescription drug reaction were not 
due to VA medical fault or to an unforeseeable event.


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 
38 U.S.C.A. § 1151 for residuals of a prescription drug 
reaction are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.361 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to include 
an increased rating claim.

VA satisfied its duty to notify as to the claim by means of 
February 2002 and April and December 2004 letters from VA to 
the veteran.  These letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The December 2004 
letter also asked the veteran to submit pertinent evidence 
and/or information in his possession to the AOJ.  Although, 
March 2006 correspondence informed the veteran as to the law 
pertaining to disability rating and effective date as the 
Court required in Dingess/Hartman, the record is not clear as 
to whether or not the veteran actually received such notice.  
Regardless, he would not be prejudiced by lack of such notice 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as effective date criteria have no significance 
unless the claim is allowed, and the decision below does not 
do so.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
the VCAA notice requirement be accomplished prior to an 
initial unfavorable AOJ adjudication.  Because complete VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran was not completed prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess/Hartman.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to him.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post- 
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  The veteran 
has been provided with necessary VA examinations and an 
independent medical expert opinion was also obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.

II.  Factual Background

In February 2002, the veteran filed a claim for compensation 
under 38 U.S.C.A. § 1151 for residuals of being prescribed 
rezulin by the Boise VA Medical Center (VAMC) that have left 
him permanently and totally disabled.  

August 1996 to January 2002 treatment records from Boise VA 
Medical Center (VAMC) included an August 1996 record that 
reported a history of posttraumatic stress disorder (PTSD), 
seizures, alcoholism, depression, and multiple surgeries.  A 
July 1998 record included the history of diabetes mellitus, 
with a hospitalization for increased glucose and acidosis; 
atypical chest pain; hypertension; multiple lumbar and 
cervical surgeries; PTSD; alcoholism; pseudo seizures; 
obesity; drug (opiate) abuse, and a past history of suicide 
attempts.  A November 1998 record noted that the veteran has 
not had alcohol since 1996 and a routine chem-7 tests 
including, liver function tests (LFT's), CBC profile, TSH-
highly sensitive, HGB A1C, hemoglobin A1c, and HBA 1C, and a 
urinalysis were ordered.  Lab results showed that his AST's 
levels were 23 IU/L and his ALT's levels were 31 IU/L.  

A record dated January 28, 2000 from Boise VAMC showed that 
the veteran had complaints of pain in his knee from falling 
approximately two weeks ago.  It was noted that a local 
physician stated the veteran on insulin, troglitazone 
(rezulin), and glimepride.  VA continued to prescribe 
insulin, glimepride, and troglitazone.  He was also 
prescribed oxycodone for his knee injury.  A March 2000 
record noted that the veteran was admitted at St. Luke's with 
renal and liver failure.  On March 23, 2000, VA notified the 
veteran that troglitazone (rezulin) was withdrawn from the 
market due to its potential to cause damage to the liver.  He 
would not be able to refill the troglitazone through VA and 
it was recommended that he stop taking the medication.  An 
April 2000 record noted that rezulin almost killed him.  From 
February to mid-March he was in St. Luke's on ventilator, 
with renal and hepatic failure.  His recovery was slow and 
complicated by infection.  During this time, he lost more 
than 70 pounds.  His weight was now 264.  

A May 2000 record from Boise VAMC noted that the veteran had 
not used alcohol for three years.  A subsequent May 2000 
record indicated that the veteran had an increase in 
frightening dreams since being hospitalized.  He reported 
that he retained the service of a "TV lawyer" to recover 
from all of the suffering he had with his reaction to 
rezulin.  In July 2001, he was transferred from a private 
hospital and admitted in the VA hospital with nausea and 
marked elevation of liver enzymes that was consistent with 
acute hepatitis.  He had severe increased liver enzymes a 
year ago attributed to troglitazone.  There were no known 
recent drug or toxin exposures likely to cause the current 
liver injury, but he had surgery last week that exposed him 
to anesthesia.  His enzyme levels were decreasing.  Upon 
admission to the VA hospital, he endorsed mental status 
changes, increased confusion, and difficulty in thinking.  
During his hospital course, it was felt that he had a 
reaction to some medication or the anesthetic used for him in 
surgery one week ago at St. Alphonsus Regional Medical 
Center.  A November 2001 record showed that the veteran was 
admitted to the hospital for an overdose of Diazepam.  The 
veteran indicated that the overdose was not intentional. His 
wife felt that he was withdrawing since his liver started 
failing again after he had a reaction to depakote 
approximately two months ago.  November 2001 lab results 
showed that his AST levels were 19 and his ALT levels were 
16.  

February 2000 to October 2001 treatment records from St. 
Luke's Regional Medical Center showed that the veteran was 
admitted in February 2000 following a brief, but fulfillment 
illness, beginning with fever, nausea and vomiting, 
progressive lethargy, and a decreased oral intake.  This 
progressed to multi-system organ failure with acute renal 
failure, liver failure, and respiratory compromise.  He was 
admitted to the intensive care unit for management of this 
with concurrent possible sepsis and pneumonia.  It was 
indicated that the veteran had multi-system organ failure 
from acute bacteremia and required the placement of a 
tunneled hemodialysis catheter for immediate term 
hemodialysis access.  A March 2000 discharge summary noted 
that the presentation was consistent with multi-system organ 
failure including acute renal failure, acute liver failure, 
and respiratory failure.  Dr. A. C. was consulted with 
regards to the acute liver failure and it was felt that there 
might have been a drug component with regards to the etiology 
of the liver failure.  The veteran was taking rezulin, and it 
was felt that this combined with dehydration and immobility 
may have precipitated the acute hepatic failure and acute 
renal failure.  He eventually required hemodialysis due to 
his hyperkalema.  He remained on mechanical ventilation.  
Over a period of time, he was weaned down on the ventilator; 
however, he was borderline for extubation.  He subsequently 
underwent a tracheostomy and was eventually able to be weaned 
completely off of the ventilator.  He underwent a 
tracheostomy and eventually the trach tube as removed without 
difficulty.  He was not discharged on supplemental oxygen.  
His acute hepatic toxicity was completely resolved.  He was 
no longer dialysis dependent.  His dialysis catheters were 
subsequently removed.  He was felt to have a component of 
sepsis, as he had multiple blood cultures which were 
positive.  The exact source of this was unclear.  There was a 
question of Staph sepsis and possibly a viral precipitant.  

An April 2000 record from St. Luke's Regional Medical Center 
indicated that the veteran was seen in the emergency room 
with bright red blood in the rectum and a hematocrit of 27.  
His discharge diagnoses included lower GI bleed secondary to 
anal fissure; chronic medical problems with recent prolonged 
hospitalization including renal failure, liver failure, E. 
Coli sepsis all secondary to rezulin toxicity; 17 different 
knee surgeries; 4 neck surgeries; carpal tunnel release 
twice; ankle surgery; 3 ganglion cysts removed; and history 
of inguinal hernia and umbilical hernia repair.  An August 
2000 record also included the following underlying illnesses: 
insulin-dependent diabetes mellitus; seizure disorder; 
questionable toxic reaction to rezulin; liver problems; and a 
history of IV drug abuse.  A subsequent August 2000 record 
noted that the veteran had normal liver and renal indices as 
of a week ago.  A September 2000 record noted that the 
veteran was 327 pounds when he was admitted in February 2000 
and now weighed 281 pounds.  The record indicated that 
although the veteran did have apparent significant lower 
respiratory tract infection earlier this year, there was no 
history of lung disease.  

December 2000 to June 2001 treatment records from St. 
Alphonsus Regional Medical Center included a past medical 
history of insulin controlled diabetes mellitus, 
hypothyroidism, attention deficit disorder a seizure history, 
cervical spine surgery in June 2000, lumbar spine 
laminectomies and discectomies, and history of renal 
failure/hepatic failure/sepsis possible secondary to rezulin 
requiring intensive care hospitalization in February 2000 for 
approximately six weeks.  In December 2000, the veteran 
reported that nine months ago he was on rezulin.  He 
apparently had a reaction that manifested as liver and kidney 
problems and was in a coma for six weeks at St. Luke's.  He 
lost 70 pounds during that time.  In December 2000, his 
weight was reported at 270 pounds.  

July 2001 treatment records from Walter Knox Memorial 
Hospital showed treatment in the emergency room for 
dehydration, status post lumbar surgery one week with wound 
infection, seizure disorder, diabetes mellitus, and drug 
induced hepatitis.  The veteran was transferred to a VA 
facility for acute renal failure that was questionably 
secondary to depakote and/or celexa.  AST was 5048, ALT was 
5308, and GGT was 292.    

In November 2003, the veteran and his representative 
submitted recommendations from the drug manufacturer of 
rezulin, Parke-Davis/Warner Lambert, indicating that ALT 
levels be tested before starting therapy with this drug, then 
monthly during the first year of therapy.  

June 2005 VA examination report noted that the claims file 
was reviewed and summarized the medical history.  The medical 
conditions listed during the veteran's hospitalization at St. 
Luke's Regional Medical Center showed multi-system organ 
failure; acute renal failure secondary to rhabdomyolysis; 
acute renal failure, resolved; acute respiratory failure, 
resolved; probable sepsis with disseminated intravenous 
coagulation; and suspected bacterial pneumonia.  After a 
thorough review of the claims file, and physical examination, 
the examiner found that the disabilities which were as likely 
as not residuals of the veteran's use of rezulin included 
short and long-term memory loss, generalized weakness, and 
deafness in the left ear.  It was apparent that the veteran's 
present condition(s) as noted above was secondary to his St' 
Luke's hospitalization from February to March 2000. 
Comparison of the veteran's physical condition prior to his 
private hospitalization indicated that he had a disability 
secondary to a back and neck condition.  

A January 2006 VA examination to evaluate any mental and 
neurological disorders related to rezulin prescription and 
subsequent multi-system organ failure noted that the claims 
file was reviewed.  The veteran reported the past medical 
history and had multiple current complaints that included 
left-sided chest-pain, difficulty hearing out of his left 
ear, dark urine, and blood in his stool.  He was unable to 
describe the extent of his fatigue and memory lapses.  A 
review of the file showed that the veteran had a complicated 
medical history.  He has had at least two documented episodes 
of overdose with both alcohol and benzodiazepine.  The most 
recent episode was in September 2005, in which he was 
hospitalized until October 2005.  At that time, he had 
rhabdomyolysis, acute renal failure, respiratory failure 
requiring intubation, and elevation in his troponin secondary 
to ischemia.  Another prior suicide attempt was made in 1998 
that required prolonged hospitalization and respiratory 
failure and intubation at that time.  After examination, the 
assessment was cerebral anoxia with decreased mental 
capacity.  It was noted that the veteran had multiple 
significant illnesses both related to overdoses and his 
hospitalization in February 2000.  The examiner found that it 
was very likely that his cerebral anoxia occurred during one 
or all of these hospitalizations, which produced his 
decreased mental capacity.  He had multi-system organ failure 
in February 2000 with prolonged hospitalization.  The 
examiner commented that it was impossible to know the exact 
etiology that precipitated this veteran's prolonged and 
devastating illness.  However, it was more likely than not 
that the rezulin prescription and subsequent liver failure 
played a significant role in this illness and subsequent 
cerebral anoxia and chronic fatigue.  The examiner indicated 
that the veteran's symptoms of fatigue were multi-factorial.  
He had a history of depression, polysubstance abuse, and 
PTSD, all of which could affect the veteran's motivation, 
however, it was more likely than not that his prolonged 
hospitalization in February 2000 related to his rezulin 
prescription played a role in his decreased energy, lack of 
motivation, and fatigue.  

A February 2006 audiology consult reported the veteran's 
history in regards to his reaction to rezulin.  The examiner 
also noted that the veteran had significant noise exposure to 
small arms fire in the military and significant occupational 
noise exposure from working in a sawmill for 3-4 years and 
operating heavy equipment for twelve years.  Audiometric 
results showed a moderately severe to severe mid and high 
frequency sensorineural hearing loss.  Tympanometry revealed 
middle ear pressure and TM compliance within normal limits.  
Ipsilateral acoustic reflexes were absent at all test 
frequencies and the speech recognition score (44%) was poor.  

A March 2006 VA examination for mental disorders, noted that 
the veteran's claims file was reviewed.  After reporting the 
history and examination, the examiner concluded that, among 
other things, the veteran's well-documented history of 
alcohol dependence was a possible contributing factor 
regarding concentration and memory deficits; cerebral anoxia 
secondary to the 1998 alcohol/drug overdose; 2000 suspected 
reaction to rezulin; and/or the 2005 alcohol/drug overdose 
was also a possible contributing factor underlying the memory 
deficits.  The examiner found that there was insufficient 
objective data to accurately determine was effect the rezulin 
event had on memory functioning.  Also, the veteran reported 
that he has been sober for the last two months and it was 
possible that his cognitive and memory functions might 
improve if sobriety was maintained.  

July 2006 VA examination was performed by the same physician 
who provided the January 2006 VA examination.  A past medical 
history was reported.  The veteran also indicated that he 
could not remember the name of the local provider that 
started him on troglitazone.  He indicated that the local 
provider gave him samples of the drug and did not order any 
lab work.  He was prescribed troglitazone by VA and he 
indicated that he had been alcohol free for approximately one 
year at that time.  The assessment included mild dementia and 
decreased memory capacity with multiple contributing 
etiologies.  The examiner indicated that the veteran had 
several episodes of cerebral anoxia secondary to 
polysubstance overdose.  There was a long history of alcohol 
abuse.  There was a history of head trauma and multi-system 
organ failure.  The examiner opined that the veteran's 
episode of multi-system failure, in part, secondary to the 
troglitazone, played a role in the development of dementia.  
The examiner indicated that it was impossible to know the 
exact etiology that precipitated the veteran's prolonged 
multi-system failure in February 2000.  It was more likely 
than not that his prescription of troglitazone contributed to 
this illness.  The medication was provided by a provider at 
an outside facility and apparently no liver function tests 
were performed at that time.  The medication was continued by 
VA.  The veteran had his liver function tested just more than 
a year prior to getting this medication and was well within 
the normal limits.  The veteran had not been drinking for the 
year prior to the initiation of this medication an it seemed 
reasonable to assume that his liver function tests were 
normal at the time of the initiation of this medication.  The 
veteran's illness occurred prior to the time-frame 
recommended by the manufacturer for a liver function test and 
the medication was subsequently discontinued during his 
hospitalization.  The veteran did not appear to have any 
significant ongoing liver dysfunction or renal dysfunction at 
this time.  The examiner added that VA was not negligent in 
this case.  Rezulin was an FDA approved therapy for the 
treatment of diabetes at the time of the veteran's liver 
failure.  Initial lab monitoring was the duty of the initial 
prescribing physician.  Follow-up liver test monitoring was 
not recommended until a date after the veteran's episode of 
liver failure.  

A July 2007 independent medical expert opinion was provided 
by, Dr. J. L. B., the Director of the Liver Center at Yale 
University and the claims file was reviewed.  Dr. J. L. B. 
indicated that he was unable to determine with any degree of 
certainty that rezulin hepatic toxicity accounted for the 
veteran's multi-system failure in February 2000.  Further he 
found no evidence that the veteran's current disabilities 
were related to this acute episode.  However, he stated that 
he could not completely discount that rezulin therapy could 
have played a contributory role.  This episode was preceded 
by several visits for knee pain and the appellant developed 
nausea, vomiting, and dehydration, but continued to take pain 
medications up to the time of admission.  Thus the 
presentation was most consistent with acute renal failure and 
sepsis as the primary cause.  As to the issue of VA 
responsibility for whatever role rezulin might have played in 
this admission, the appellant was seen at VA on January 26, 
2000 and January 28, 2000 for symptoms of knee pain.  There 
was no reason at that time for the practitioner to obtain 
liver function tests, given that the appellant had already 
received this medication within the month and his medical 
visit was not related to his routine diabetes follow-up.  In 
addition, the veteran had numerous co-morbid conditions that 
preceded and, in part, may have contributed to this 
presentation, including insulin dependent diabetes mellitus-
type 2, obesity, chronic pain syndromes, and medication 
abuse.  He also had diagnoses that included a history of 
overdose, PTSD, attention deficits, pseudo-seizure disorder, 
hypothyroidism, history of alcoholism, history of kidney 
infections, and history of illicit drug use prior to the 
February 2000 admission.  Therefore, Dr. J. L. B. found that 
he was unable to identify any current specific chronic 
disability proximately due to multiple system organ failure 
which occurred in early 2000.  

III.  Criteria

In analyzing claims under 38 U.S.C.A. § 1151, it is important 
to note that the law underwent revision effective October 1, 
1997. In this case, the veteran filed his § 1151 claim in 
February 2002.  Accordingly, the post October 1, 1997 version 
of the law and regulation must be applied. See VAOPGCPREC 40- 
97.

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected. 38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished to the veteran will be 
compensated in the same manner as if service-connected if the 
disability was caused by (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing hospital care or (B) an 
event which is not reasonably foreseeable.

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability. See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

The Board determines that a grant of compensation pursuant to 
38 U.S.C.A. § 1151 is not appropriate here, for the reasons 
discussed below.



IV.  Analysis

The veteran is claiming entitlement to compensation under 38 
U.S.C.A. § 1151. Specifically, he contends that troglitazone 
(rezulin) caused his multi-system organ failure (including 
acute liver failure) leading to in patient treatment at St. 
Luke's Regional Medial Center in February and March 2000 for 
which he experiences residuals of today.  He contends that 
the VA physician was negligent in rewriting a prescription 
for rezulin from a non-VA physician without performing a 
liver function test before and after being prescribed a 
potentially harmful, if not monitored, medication.  
 
Here, the evidence did not show that the veteran had any 
current renal or liver dysfunction due to rezulin therapy.  
However, the veteran's prolonged multi-system failure in 
February 2000 and current generalized weakness, short and 
long-term memory loss, left sided hearing loss, cerebral 
anoxia, fatigue, and dementia, have all been related to, at 
least in part, to rezulin therapy.  Regardless, the competent 
medical evidence of record does not demonstrate or suggest 
that the veteran's residuals of a prescription drug reaction 
was due to VA's carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault, or 
that residuals were not reasonably foreseeable. See 38 
U.S.C.A. § 1151.  In fact, a VA examiner, upon a review of 
the claims file, opined that VA was not negligent in this 
case.  rezulin was an FDA approved therapy for treatment at 
the time of the veteran's liver failure (in February 2000), 
initial lab monitoring was the duty of the initial 
prescribing physician, and follow-up liver test monitoring 
was not recommended by the manufacturer of rezulin until a 
date after which the veteran had his episode of liver 
failure.  The examiner also mentioned that VA had performed a 
liver function test just over a year prior to initiating 
rezulin through VA and it was reasonable to assume that the 
veteran's liver function tests would be normal at the time of 
initiation of the medication.  It was also noted that the 
veteran had not drank (alcohol) during the previous year.  In 
July 2007, Dr. J. L. B., an independent medical expert, 
indicated that as the veteran was seen by VA on January 26th 
and 28th of 2000 for symptoms of knee pain, there was no 
reason at that time for the practitioner to obtain liver 
function tests.  The expert reasoned that the appellant 
already had received this medication within the month and his 
medical visit was not related to routine diabetes follow-up.  
Accordingly, the veteran is not entitled to 38 U.S.C.A. 
§ 1151 compensation.

Given the above opinions, the Board is not persuaded by the 
veteran's contentions to the effect that he is due 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
prescription drug reaction.  Dr. L. A. R. (the VA examiner in 
January and July 2006), as well as Dr. J. L. B. (the 
independent medical expert), reviewed the veteran's claims 
folder and provided a clear rationale in support of their 
conclusions.  As such, Dr. L. A. R. and Dr. J. L. B.'s 
opinions are found to be highly probative.  Further, there is 
no clinical opinion of record to the contrary.

The veteran believes that the current residuals related, at 
least in part, to rezulin therapy constitutes a qualifying 
additional disability warranting compensation under 38 
U.S.C.A. § 1151.  However, he has not been shown to possess 
the requisite training or credentials needed to interpret 
medical findings.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Based on the above, the evidence of record does not 
demonstrate carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in treating the veteran.  Moreover, it has not been 
shown that any additional disability occurred as a result of 
an event not reasonably foreseeable.  For these reasons, a 
grant of compensation pursuant to 38 U.S.C.A. § 1151 is not 
permissible here.  As there is a preponderance of the 
evidence against the claim, the benefit of the doubt rule is 
not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).








ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a prescription drug reaction is denied. 




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


